EXHIBIT 10(ii)




AMENDED AND RESTATED
KEY EMPLOYEE CHANGE OF CONTROL CONTRACT
This Amended and Restated Key Employee Change of Control Contract (the
“Agreement”) is made and entered into by and between Anadarko Petroleum
Corporation, a Delaware corporation (the “Company”) and Robert G. Gwin (the
“Executive”), effective as of April 11, 2019.
WHEREAS, The Board of Directors of the Company (the “Board”) previously
determined that it was in the best interests of the Company and its shareholders
to assure that the Company will have the continued dedication of the Executive,
notwithstanding the possibility, threat or occurrence of a Change of Control (as
defined below) of the Company. The Board believes it is imperative to diminish
the inevitable distraction of the Executive by virtue of the personal
uncertainties and risks created by a pending or threatened Change of Control and
to encourage the Executive’s full attention and dedication to the Company
currently and in the event of any threatened or pending Change of Control, and
to provide the Executive with compensation and benefits arrangements upon a
Change of Control which ensure that the compensation and benefits expectations
of the Executive will be satisfied and which are competitive with those of other
corporations. Therefore, in order to accomplish these objectives, the Board has
caused the Company to enter into this Agreement;
WHEREAS, the Company and the Executive previously entered into a Key Employee
Change of Control Contract (the “Original Agreement”) effective January 16,
2006, and the Original Agreement was amended on December 31, 2008 (the “First
Amendment”); and
WHEREAS, the Company and the Executive desire to enter into this Agreement to
update certain Change of Control bonus and severance provisions under the
Original Agreement as amended by the First Amendment.
NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:
1.Certain Definitions.
(a)The “Change of Control Date” shall mean the first date during the Change of
Control Period (as defined in Section 1(b)) on which a Change of Control (as
defined in Section 2) occurs. Anything in this Agreement to the contrary
notwithstanding, if a Change of Control occurs and if the Executive’s employment
with the Company is terminated prior to the date on which the Change of Control
occurs, and if it is reasonably demonstrated by the Executive that such
termination of employment (i) was at the request of a third party who has taken
steps reasonably calculated to effect a Change of Control or (ii) otherwise
arose in connection with or anticipation of a Change of Control, then for all
purposes of this Agreement the “Change of Control Date” shall mean the date
immediately prior to the date of such termination of employment.
(b)The “Change of Control Period” shall mean the period commencing on the
Effective Date hereof and ending on the third anniversary of the Effective Date;
provided, however, that commencing on the date one year after the Effective
Date, and on each annual anniversary of such date (such date and each annual
anniversary thereof shall be hereinafter referred to as the “Renewal Date”),
unless previously terminated, the Change of Control Period




--------------------------------------------------------------------------------




shall be automatically extended so as to terminate three years from such Renewal
Date, unless at least 90 days prior to the Renewal Date the Company shall give
notice to the Executive that the Change of Control Period shall not be so
extended.
2.Change of Control. For the purpose of this Agreement, a “Change of Control”
shall mean:
(a)The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of either
(i) the then outstanding shares of common stock of the Company (the “Outstanding
Company Common Stock”) or (ii) the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (a), the following acquisitions shall not
constitute a Change of Control: (1) any acquisition directly from the Company,
(2) any acquisition by the Company, (3) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company or (4) any acquisition pursuant to a
transaction which complies with clauses (i), (ii) and (iii) of Section 2(c); or
(b)Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or
(c)Consummation by the Company of a reorganization, merger or consolidation or
sale or other disposition of all or substantially all of the assets of the
Company or the acquisition of assets of another entity (a “Business
Combination”), in each case, unless, following such Business Combination,
(i) all or substantially all of the individuals and entities who were the
beneficial owners, respectively, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 60% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be, (ii) no
Person (excluding any employee benefit plan (or related trust) of the Company or
such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 20% or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such Business


2

--------------------------------------------------------------------------------




Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination, and (iii) at least a majority of the members
of the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or
(d)Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.
3.Employment Period. The Company hereby agrees to continue the Executive in its
employ, and the Executive hereby agrees to remain in the employ of the Company
subject to the terms and conditions of this Agreement, for the period commencing
on the Change of Control Date and ending on the third anniversary of such date
(the “Employment Period”).
4.Terms of Employment.
(a)Position and Duties.
(i)During the Employment Period, (A) the Executive’s position (including status,
offices, titles and reporting requirements), authority, duties and
responsibilities shall be at least commensurate in all material respects with
the most significant of those held, exercised and assigned to the Executive at
any time during the 120-day period immediately preceding the Change of Control
Date and (B) the Executive’s services shall be performed at the location where
the Executive was employed immediately preceding the Change of Control Date or
any office or location less than 35 miles from such location.
(ii)During the Employment Period, and excluding any periods of vacation and sick
leave to which the Executive is entitled, the Executive agrees to devote
reasonable attention and time during normal business hours to the business and
affairs of the Company and, to the extent necessary to discharge the
responsibilities assigned to the Executive hereunder, to use the Executive’s
reasonable best efforts to perform faithfully and efficiently such
responsibilities. During the Employment Period it shall not be a violation of
this Agreement for the Executive to (A) serve on corporate, civic or charitable
boards or committees, (B) deliver lectures, fulfill speaking engagements or
teach at educational institutions, and (C) manage personal investments, so long
as such activities do not significantly interfere with the performance of the
Executive’s responsibilities as an employee of the Company in accordance with
this Agreement. It is expressly understood and agreed that to the extent that
any such activities have been conducted by the Executive prior to the Change of
Control Date, the continued conduct of such activities (or the conduct of
activities similar in nature and scope thereto) subsequent to the Change of
Control Date shall not thereafter be deemed to interfere with the performance of
the Executive’s responsibilities to the Company.
(b)Compensation.
(i)Base Salary. During the Employment Period, the Executive shall receive an
annual base salary (“Annual Base Salary”), which shall be paid at a monthly
rate, at least equal to twelve times the highest monthly base salary paid or
payable, including any base salary which


3

--------------------------------------------------------------------------------




has been earned but deferred, to the Executive by the Company and its affiliated
companies in respect of the twelve-month period immediately preceding the month
in which the Change of Control Date occurs. During the Employment Period, the
Annual Base Salary shall be reviewed no more than 12 months after the last
salary increase awarded to the Executive prior to the Change of Control Date and
thereafter at least annually. Any increase in Annual Base Salary shall not serve
to limit or reduce any other obligation to the Executive under this Agreement.
Annual Base Salary shall not be reduced after any such increase and the term
Annual Base Salary as utilized in this Agreement shall refer to Annual Base
Salary as so increased. As used in this Agreement, the term “affiliated
companies” shall include any company controlled by, controlling or under common
control with the Company.
(ii)Annual Bonus. In addition to Annual Base Salary, the Executive shall be
awarded, for each fiscal year ending during the Employment Period, an annual
bonus (the “Annual Bonus”) in cash at least equal to the Executive’s target
annual bonus under the Company’s Annual Incentive Bonus Plan, or any comparable
bonus under any predecessor or successor plan, for the fiscal year in which the
Change of Control Date occurs, which shall be calculated as follows: (A) the
target bonus percentage as established by the Board prior to the Change of
Control Date for the fiscal year in which the Change of Control Date occurs,
multiplied by (B) the Executive’s Annual Base Salary (the “Recent Annual
Bonus”). In the event that, prior to the Change of Control Date, the Executive’s
target bonus percentage has not been established by the Board under the Annual
Incentive Bonus Plan or any comparable bonus under any predecessor or successor
plan, then for purposes of this Agreement, the Executive’s Recent Annual Bonus
shall be calculated by using the target bonus percentage for the other
executives in the Executive’s peer group (determined based on title,
responsibilities and duties) who are parties to a Key Employee Change of Control
Contract with the Company. Such Annual Bonus shall be paid no later than January
31 of the fiscal year next following the fiscal year for which the Annual Bonus
is awarded, unless the Executive shall elect to defer the receipt of such Annual
Bonus in accordance with procedures established by the Company that comply with
the requirements of Code Section 409A.
(iii)Incentive, Savings and Retirement Plans. During the Employment Period, the
Executive shall be entitled to participate in all incentive, savings and
retirement plans, practices, policies and programs applicable generally to other
peer executives of the Company and its affiliated companies, but in no event
shall such plans, practices, policies and programs provide the Executive with
incentive opportunities (measured with respect to regular, annual incentive
opportunities), savings opportunities and retirement benefit opportunities, in
each case, less favorable, in the aggregate, than the most favorable of those
provided by the Company and its affiliated companies for the Executive under
such plans, practices, policies and programs as in effect at any time during the
120-day period immediately preceding the Change of Control Date or if more
favorable to the Executive, those provided generally at any time after the
Change of Control Date to other peer executives of the Company and its
affiliated companies.
(iv)Welfare Benefit Plans. During the Employment Period, the Executive and/or
the Executive’s family, as the case may be, shall be eligible for participation
in and shall receive all benefits under welfare benefit plans, practices,
policies and programs provided by the Company and its affiliated companies
(including, without limitation, medical, prescription, dental, disability,
salary continuance, employee life, group life, accidental death and travel
accident insurance plans and programs) to the extent applicable generally to
other peer executives of the


4

--------------------------------------------------------------------------------




Company and its affiliated companies, but in no event shall such plans,
practices, policies and programs provide the Executive with benefits which are
less favorable, in the aggregate, than the most favorable of such plans,
practices, policies and programs in effect for the Executive at any time during
the 120-day period immediately preceding the Change of Control Date or, if more
favorable to the Executive, those provided generally at any time after the
Change of Control Date to other peer executives of the Company and its
affiliated companies.
(v)Expenses. During the Employment Period, the Executive shall be entitled to
receive prompt reimbursement for all reasonable expenses incurred by the
Executive in accordance with the most favorable policies, practices and
procedures of the Company and its affiliated companies in effect for the
Executive at any time during the 120-day period immediately preceding the Change
of Control Date or, if more favorable to the Executive, as in effect generally
at any time thereafter with respect to other peer executives of the Company and
its affiliated companies.
(vi)Fringe Benefits. During the Employment Period, the Executive shall be
entitled to fringe benefits, including, without limitation, tax and financial
planning services, payment of club dues, and, if applicable, use of an
automobile and payment of related expenses, in accordance with the most
favorable plans, practices, programs and policies of the Company and its
affiliated companies in effect for the Executive at any time during the 120-day
period immediately preceding the Change of Control Date or, if more favorable to
the Executive, as in effect generally at any time thereafter with respect to
other peer executives of the Company and its affiliated companies.
(vii)Office and Support Staff. During the Employment Period, the Executive shall
be entitled to an office or offices of size and with furnishings and other
appointments, and to exclusive personal secretarial and other assistance, at
least equal to the most favorable of the foregoing provided to the Executive by
the Company and its affiliated companies at any time during the 120-day period
immediately preceding the Change of Control Date or, if more favorable to the
Executive, as provided generally at any time thereafter with respect to other
peer executives of the Company and its affiliated companies.
(viii)Vacation. During the Employment Period, the Executive shall be entitled to
paid vacation in accordance with the most favorable plans, policies, programs
and practices of the Company and its affiliated companies as in effect for the
Executive at any time during the 120-day period immediately preceding the Change
of Control Date or, if more favorable to the Executive, as in effect generally
at any time thereafter with respect to other peer executives of the Company and
its affiliated companies.
5.Termination of Employment.
(a)Death or Disability. The Executive’s employment shall terminate automatically
upon the Executive’s death during the Employment Period. If the Company
determines in good faith that the Disability of the Executive has occurred
during the Employment Period (pursuant to the definition of Disability set forth
below), it may give to the Executive written notice in accordance with Section
12(b) of this Agreement of its intention to terminate the Executive’s
employment. In such event, the Executive’s employment with the Company shall


5

--------------------------------------------------------------------------------




terminate effective on the 30th day after receipt of such notice by the
Executive (the “Disability Effective Date”), provided that, within the 30 days
after such receipt, the Executive shall not have returned to full-time
performance of the Executive’s duties. For purposes of this Agreement,
“Disability” shall mean the absence of the Executive from the Executive’s duties
with the Company on a full-time basis for 180 consecutive business days as a
result of incapacity due to mental or physical illness which is determined to be
total and permanent by a physician selected by the Company or its insurers and
acceptable to the Executive or the Executive’s legal representative.
(b)Retirement. The Executive’s employment shall terminate automatically upon the
Executive’s Retirement. For purposes of this Agreement, “Retirement” shall mean
termination of the Executive’s employment by the Company for any reason on or
after the first day of the month next following the Executive’s 65th birthday
(the “Normal Retirement Date”) or termination by the Executive upon the
satisfaction of the requirements for early retirement (the “Early Retirement
Date”) under the early retirement provisions of the Company’s Retirement Plan
(the “Retirement Plan”) Notwithstanding anything to the contrary, if the
Executive terminates employment for Good Reason, such termination shall not be
deemed to be a Retirement for purposes of this Agreement despite the fact that
the Executive may qualify for early retirement under the Company’s Retirement
Plan.
(c)Cause. The Company may terminate the Executive’s employment during the
Employment Period for Cause. For purposes of this Agreement, “Cause” shall mean:
(i)the willful and continued failure of the Executive to perform substantially
the Executive’s duties with the Company or one of its affiliates (other than any
such failure resulting from incapacity due to physical or mental illness), after
a written demand for substantial performance is delivered to the Executive by
the Board or the Chief Executive Officer of the Company which specifically
identifies the manner in which the Board or Chief Executive Officer believes
that the Executive has not substantially performed the Executive’s duties, or
(ii)the willful engaging by the Executive in illegal conduct or gross misconduct
which is materially and demonstrably injurious to the Company.
For purposes of this provision, no act or failure to act, on the part of the
Executive, shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or upon the instructions of the Chief Executive Officer or
a senior officer of the Company or based upon the advice of counsel for the
Company shall be conclusively presumed to be done, or omitted to be done, by the
Executive in good faith and in the best interests of the Company. The cessation
of employment of the Executive shall not be deemed to be for Cause unless and
until there shall have been delivered to the Executive a copy of a resolution
duly adopted by the affirmative vote of not less than three-quarters of the
entire membership of the Board at a meeting of the Board called and held for
such purpose (after reasonable notice is provided to the Executive and the
Executive is given an opportunity, together with counsel, to be heard before the
Board), finding that, in the good faith opinion of the Board, the Executive is
guilty of the conduct described in subparagraph (i) or (ii) above, and
specifying the particulars thereof in detail.




6

--------------------------------------------------------------------------------




(d)Good Reason. The Executive’s employment may be terminated by the Executive
for Good Reason. For purposes of this Agreement, Good Reason shall mean:
(i)the assignment to the Executive of any duties inconsistent in any respect
with the Executive’s position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities as contemplated by Section
4(a) of this Agreement, or any other action by the Company which results in a
diminution in such position, authority, duties or responsibilities, excluding
for this purpose an isolated, insubstantial and inadvertent action not taken in
bad faith and which is remedied by the Company promptly after receipt of notice
thereof given by the Executive;
(ii)any failure by the Company to comply with any of the provisions of Section
4(b) of this Agreement, other than an isolated, insubstantial and inadvertent
failure not occurring in bad faith and which is remedied by the Company promptly
after receipt of notice thereof given by the Executive;
(iii)the Company requiring the Executive to be based at any office or location
other than as provided in Section 4(a)(i)(B) hereof, or the Company requiring
the Executive to travel on Company business to a substantially greater extent
than required immediately prior to the Change of Control Date;
(iv)any purported termination by the Company of the Executive’s employment
otherwise than as expressly permitted by this Agreement; or
(v)any failure by the Company to comply with and satisfy Section 11(c) of this
Agreement.
For purposes of this Section 5(d), any good faith determination of “Good Reason”
made by the Executive shall be conclusive. Anything in this Agreement to the
contrary notwithstanding, a termination by the Executive for any reason during
the 30-day period immediately following the first anniversary of the Change of
Control Date (unless such Change of Control Date is attributable to the
consummation by the Company of a Business Combination which constitutes a Change
of Control and as set out in Section 2(c)(iii), at least a majority of the
members of the board of directors of the corporation resulting from such
Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement, or of the action of the Board, providing for
such Business Combination) shall be deemed to be a termination for Good Reason
for all purposes of this Agreement.
(e)Notice of Termination. Any termination by the Company for Cause, or by the
Executive for Good Reason, shall be communicated by Notice of Termination to the
other party hereto given in accordance with Section 12(b) of this Agreement. For
purposes of this Agreement, a “Notice of Termination” means a written notice
which (i) indicates the specific termination provision in this Agreement relied
upon, (ii) to the extent applicable, sets forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated, and (iii) if the Date of
Termination (as defined below) is other than the date of receipt of such notice,
specifies the termination date (which date shall be not more than thirty days
after the giving of such notice). The failure by the Executive


7

--------------------------------------------------------------------------------




or the Company to set forth in the Notice of Termination any fact or
circumstance which contributes to a showing of Good Reason or Cause shall not
waive any right of the Executive or the Company, respectively, hereunder or
preclude the Executive or the Company, respectively, from asserting such fact or
circumstance in enforcing the Executive’s or the Company’s rights hereunder.
(f)Date of Termination. “Date of Termination” means (i) if the Executive’s
employment is terminated by the Company for Cause, or by the Executive for Good
Reason, the date of receipt of the Notice of Termination or any later date
specified therein, as the case may be, (ii) if the Executive’s employment is
terminated by the Company other than for Cause or Disability, the date on which
the Company notifies the Executive of such termination, (iii) if the Executive’s
employment is terminated by reason of Retirement, either the date on which the
Company notifies the Executive of such termination (on or after the Normal
Retirement Date) or the date on which the Executive ceases employment with the
Company (on or after the Executive’s Early Retirement Date), as the case may be,
and (iv) if the Executive’s employment is terminated by reason of death Or
Disability, the date of death of the Executive or the Disability Effective Date,
as the case may be.
6.Obligations of the Company upon Termination.
(a)Good Reason; Other Than for Cause, Retirement, Death or Disability. If,
during the Employment Period, the Company shall terminate the Executive’s
employment other than for Cause, Retirement, Death or Disability or the
Executive shall terminate employment for Good Reason, the Company shall provide
the Executive with the following compensation and benefits.
(i)The Company shall pay to the Executive in a lump sum in cash within 20 days
after the Date of Termination the aggregate of the amounts set forth in the
following subsections (A) through (E), except as provided in Section 6(f):
(A)
the sum of (1) the Executive’s Annual Base Salary through the Date of
Termination to the extent not theretofore paid, (2) the product of (x) the
Annual Base Salary in effect at the beginning of the fiscal year during which
the Date of Termination occurs multiplied by (y) the Executive’s incentive
target bonus percentage under the Company’s Annual Incentive Bonus Program or
any comparable predecessor or successor plan (which shall be expressed as a
percentage of Annual Base Salary) for the fiscal year in which the Date of
Termination occurs (provided, however, that if such incentive target bonus
percentage has not been established by the Board (or the Compensation Committee)
for such fiscal year as of the Date of Termination, then such percentage shall
be deemed to be the Executive’s incentive target bonus percentage that applied
to the fiscal year immediately preceding the fiscal year in which the Date of
Termination occurs (the “Next Preceding Fiscal Year”) or, if Executive was not
employed by the Company and its affiliated companies for the entirety of the
Next Preceding Fiscal Year, then



8

--------------------------------------------------------------------------------




such percentage shall be deemed to be the incentive target bonus percentage for
the Next Preceding Fiscal Year for other executives in the Executive’s peer
group (determined based on title, responsibilities and duties) who are parties
to the Key Employee Change of Control Contracts with the Company) multiplied by
(z) the higher of (I) the bonus performance percentage for the portion of the
fiscal year ending on the Date of Termination as determined by and in the sole
discretion of the Board (or the Compensation Committee) on or before the Date of
Termination without negative adjustment for individual performance, which for
calendar year 2019 shall be the highest bonus performance percentage under the
annual bonus plan and (II) the actual bonus performance percentage assigned by
the Board (or the Compensation Committee) under the Company’s Annual Incentive
Bonus Program or any comparable predecessor or successor plan that applied to
the Next Preceding Fiscal Year, it being understood and agreed that for purposes
of this Agreement, the bonus performance percentage for fiscal year 2019 shall
be the highest bonus performance percentage under the Company’s Annual Incentive
Bonus Program, and (3) any accrued vacation pay, to the extent not theretofore
paid (the sum of the amounts described in clauses (1), (2), and (3) shall be
hereinafter referred to as the “Accrued Obligations”); and
(B)
an amount equal to the product of (1) 2.9 and (2) the sum of (x) the Executive’s
Annual Base Salary in effect immediately prior to the Date of Termination and
(y) the greater of (I) the average of the annual bonuses earned by the Executive
for the two most recently completed fiscal years ending prior to the Date of
Termination (in each case, including any bonus or portion thereof which has been
earned but deferred) under the Company’s Annual Incentive Bonus Program or any
comparable predecessor or successor plan and (II) the Executive’s annual bonus
for the year in which the Date of Termination occurs (which annual bonus shall
be deemed to be equal to the product of the amounts described in clauses (x),
(y) and (z) of Section 6(a)(i)(A)(2); and

(C)
an amount equal to the total value of the Executive’s Restoration Account (as
defined in the Company’s Savings Restoration Plan (the “SRP”)), with such amount
being the higher of (1) the value of the Executive’s Restoration Account on the
Executive’s Date of Termination or (2) the value of the Executive’s Restoration
Account on the Change of Control Date, in each case with “value” determined
under the applicable change of control provisions in the SRP, if any. The amount
payable under this Section 6(a)(i)(C) shall represent the payment of the amount
due to Executive under the SRP, and shall not be duplicative thereof.
Notwithstanding the above provisions of this Section 6(a)(i)(C), the Company
shall pay



9

--------------------------------------------------------------------------------




the lump sum cash payment as set forth herein above only if such payment would
not be considered to be an impermissible acceleration of benefits under the SRP
under Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”). In the event that the payment of the benefits payment in a lump sum
would constitute an impermissible acceleration of benefits under the SRP under
Code Section 409A, then the portion of the benefit payable under this Section
6(a)(i)(C) that is equal to the benefits payable under the SRP shall be payable
in the same form and at the time specified in the SRP, and any excess amount
determined under this paragraph shall be paid in a cash lump sum within 20 days
after the Date of Termination; and
(D)
an amount equal to the additional Company matching contributions which would
have been made on the Executive’s behalf in the Company’s Employee Savings Plan
(the “ESP”) (assuming continued participation on the same basis as immediately
prior to the Change of Control Date), plus the additional amount of any benefit
the Executive would have accrued under the SRP as a result of contribution
limitations in the ESP, for the period beginning on the Date of Termination and
ending on the earliest to occur of (1) the expiration of the 36-month period
following the Date of Termination and (2) the Executive’s Normal Retirement Date
(with the Company’s matching contributions being determined pursuant to the
applicable provisions of the ESP and the SRP and based upon the Executive’s
compensation (including any amounts deferred pursuant to any deferred
compensation program) in effect for the 12-month period immediately prior to the
Change of Control Date); and

(E)
an amount equal to the sum of the present values, as of the Date of Termination,
of (1) the accrued retirement benefit payable under the Company’s Retirement
Restoration Plan (the “RRP”) and (2) the additional retirement benefits that the
Executive would have accrued under the Retirement Plan and the RRP if the
Executive had continued employment until the earliest to occur of (a) the
expiration of the three year period following the Date of Termination and (b)
the Executive’s Normal Retirement Date (assuming that the Executive’s
compensation in each of the additional years is that required by Section 4(b)(i)
and Section 4(b)(ii) hereof), with the present values being computed by
discounting to the Date of Termination the accrued benefit and the additional
retirement benefits payable as lump sums at an assumed benefit commencement date
of the later of (i) the date the Executive attains age 55 and (ii) the date
three years after the Date of Termination (but in no event later than Normal
Retirement Date), at the rate of interest used for valuing lump-sum payments in
excess of $25,000 for participants with retirement benefits commencing
immediately



10

--------------------------------------------------------------------------------




under the Retirement Plan, as in effect as of the Change of Control Date.
(ii)The Company shall, at its sole expense as incurred, provide the Executive
with (A) financial planning services until the third anniversary of the Date of
Termination on the same basis as was provided immediately prior to the Date of
Termination, and (B) outplacement services at a cost to the Company not to
exceed $30,000, the scope and provider of which shall be selected by the
Executive in the Executive’s sole discretion; provided, however, that (1)
financial planning services as provided in this Section 6(a)(ii) shall be
limited to qualifying expenses incurred, or services provided by the Company,
during the period ending on the third anniversary of the Date of Termination,
and any reimbursements by the Company shall be made not later than the last day
of the calendar year following the calendar year in which the expense is
incurred, and (2) outplacement services as provided in this Section 6(a)(ii)
shall be limited to qualifying expenses incurred, or services provided by the
Company, during the period ending on the last day of the second calendar year
following the calendar year containing the Date of Termination, and any
reimbursements by the Company shall be made not later than the last day of the
third calendar year following the calendar year containing the Date of
Termination; and
(iii)Until the earlier of (A) the third anniversary of the Date of Termination
and (B) the Executive’s reaching the Normal Retirement Date, the Company shall
maintain in full force and effect for the Executive all life, accident,
disability, medical and health care benefit plans and programs or arrangements
in which the Executive was entitled to participate, at the same levels and
rates, in which the Executive was participating immediately prior to the Change
of Control Date, provided that the Executive’s continued participation is
possible under the general terms and provisions of such plans and programs; and
further provided that if the Executive becomes reemployed with another employer
and is eligible to receive medical or other welfare benefits under another
employer-provided plan, the medical and other welfare benefits described herein
shall be secondary to those provided under such other plan during such
applicable period of eligibility. In the event that the Executive’s
participation in any such plan or program is barred due to the eligibility and
participation requirements of such plan or program as then in effect, the
Company shall arrange to provide benefits substantially similar to those to
which the Executive was entitled to receive under such plans and programs of the
Company prior to the Change of Control Date. In such event, appropriate
adjustments shall be made so that the after-tax value thereof to the Executive
is similar to the after-tax value of the benefit plans in which participation is
barred.
Benefits provided pursuant to this Section 6(a)(iii) are contractual only and
are not to be considered a continuation of coverage as provided under Code
Section 4980B (i.e., COBRA continuation coverage). For purposes of determining
the Executive’s eligibility (but not the time of commencement of coverage) for
retiree benefits pursuant to such plans and programs, the Executive shall be
considered to have remained employed until three years after the Date of
Termination and to have retired on the last day of such period, and, if the
Executive satisfies the eligibility requirements, such benefits shall commence
no later than the expiration of the three year continuation period provided in
clause (A) of this Section 6(a)(iii).
The continued coverage under this Section 6(a)(iii) shall be provided at the
Company’s discretion in a manner that is intended to satisfy an exception to
Code Section 409A, and therefore


11

--------------------------------------------------------------------------------




not be treated as an arrangement providing for nonqualified deferred
compensation that is subject to taxation under Section 409A, including (1)
providing such benefits on a nontaxable basis to Executive, (2) providing for
the reimbursement of medical expenses incurred during the period of time during
which Executive would be entitled to continuation coverage under a group health
plan of the Company under Code Section 4980B (i.e., COBRA continuation
coverage), (3) providing that such benefits constitute the reimbursement or
provision of in-kind benefits payable at a specified time or pursuant to a fixed
schedule as permitted under Code Section 409A and the authoritative guidance
thereunder, or (4) such other manner as determined by the Company in compliance
with Code Section 409A.
(iv)To the extent not theretofore paid or provided, the Company shall timely pay
or provide to the Executive any other amounts or benefits required to be paid or
provided or which the Executive is eligible to receive under any plan, program,
policy or practice or contract or agreement of the Company and its affiliated
companies (such other amounts and benefits shall be hereinafter referred to as
the “Other Benefits”).
(b)Death. If the Executive’s employment is terminated by reason of the
Executive’s death during the Employment Period, this Agreement shall terminate
without further obligations to the Executive’s legal representatives under this
Agreement, other than for payment of Accrued Obligations and the timely payment
or provision of Other Benefits. Accrued Obligations shall be paid to the
Executive’s estate or beneficiary, as applicable, in a lump sum in cash within
20 days of the Date of Termination. With respect to the provision of Other
Benefits, the term Other Benefits as utilized in this Section 6(b) shall
include, without limitation, and the Executive’s estate and/or beneficiaries
shall be entitled to receive, benefits at least equal to the most favorable
benefits provided by the Company and affiliated companies to the estates and
beneficiaries of peer executives of the Company and such affiliated companies
under such plans, programs, practices and policies relating to death benefits,
if any, as in effect with respect to other peer executives and their
beneficiaries at any time during the 120-day period immediately preceding the
Change of Control Date or, if more favorable to the Executive’s estate and/or
the Executive’s beneficiaries, as in effect on the date of the Executive’s death
with respect to other peer executives of the Company and its affiliated
companies and their beneficiaries.
(c)Disability. If the Executive’s employment is terminated by reason of the
Executive’s Disability during the Employment Period, this Agreement shall
terminate without further obligations to the Executive, other than for payment
of Accrued Obligations and the timely payment or provision of Other Benefits.
Accrued Obligations shall be paid to the Executive in a lump sum in cash within
20 days of the Date of Termination. With respect to the provision of Other
Benefits, the term Other Benefits as utilized in this Section 6(c) shall
include, and the Executive shall be entitled after the Disability Effective Date
to receive, disability and other benefits at least equal to the most favorable
of those generally provided by the Company and its affiliated companies to
disabled executives and/or their families in accordance with such plans,
programs, practices and policies relating to disability, if any, as in effect
generally with respect to other peer executives and their families at any time
during the 120-day period immediately preceding the Change of Control Date or,
if more favorable to the Executive and/or the Executive’s family, as in effect
at any time thereafter generally with respect to other peer executives of the
Company and its affiliated companies and their families.


12

--------------------------------------------------------------------------------




(d)Retirement. If the Executive’s employment is terminated by reason of
Retirement, this Agreement shall terminate without further obligations to the
Executive other than for Accrued Obligations and the timely payment or provision
of Other Benefits. In such case, all Accrued Obligations shall be paid to the
Executive in a lump sum in cash within 20 days of the Date of Termination.
(e)Cause; Other than for Good Reason. If the Executive’s employment shall be
terminated for Cause during the Employment Period, this Agreement shall
terminate without further obligations to the Executive other than the obligation
to pay to the Executive (i) the Annual Base Salary through the Date of
Termination, (ii) the amount of any compensation previously deferred by the
Executive, and (iii) Other Benefits, in each case to the extent theretofore
unpaid. If the Executive voluntarily terminates employment during the Employment
Period, excluding a termination for Good Reason, this Agreement shall terminate
without further obligations to the Executive, other than for Accrued Obligations
and the timely payment or provision of Other Benefits. In such case, all Accrued
Obligations shall be paid to the Executive in a lump sum in cash within 20 days
of the Date of Termination.
(f)Matters Relating to Code Section 409A. Notwithstanding any provision in this
Agreement to the contrary, if the payment of any benefit hereunder (including,
without limitation, any severance benefit) would be subject to additional taxes
and interest under Code Section 409A because the timing of such payment is not
delayed as provided in Section 409A for a “specified employee”, then if the
Executive is a “specified employee” under Section 409A, any such payment that
the Executive would otherwise be entitled to receive during the first six months
following the Date of Termination shall be accumulated and paid or provided, as
applicable, within ten days after the date that is six months following the Date
of Termination, or such earlier date upon which such amount can be paid or
provided under Code Section 409A without being subject to such additional taxes
and interest.
7.Non-exclusivity of Rights. Nothing in this Agreement shall prevent or limit
the Executive’s continuing or future participation in any plan, program, policy
or practice provided by the Company or any of its affiliated companies and for
which the Executive may qualify, nor, subject to Section 12(f), shall anything
herein limit or otherwise affect such rights as the Executive may have under any
contract or agreement with the Company or any of its affiliated companies.
Amounts which are vested benefits or which the Executive is otherwise entitled
to receive under any plan, policy, practice or program of or any contract or
agreement with the Company or any of its affiliated companies, including, but
not limited to, the Company’s Management Life Insurance Plan and Override Pool
Bonus Plan, at or subsequent to the Date of Termination shall be payable in
accordance with such plan, policy, practice or program or contract or agreement
except as explicitly modified by this Agreement. Without limiting the generality
of the foregoing, there shall be no duplication of any of the payments or
benefits described in Section 6 hereof, and payments under the applicable
provisions of Section 6(a)(i) shall be in full satisfaction of the amounts
otherwise payable under the SRP, the RRP and the executive deferred compensation
plans, respectively.
8.Full Settlement; Legal Fees. The Company’s obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action


13

--------------------------------------------------------------------------------




which the Company may have against the Executive or others. In no event shall
the Executive be obligated to seek other employment or take any other action by
way of mitigation of the amounts payable to the Executive under any of the
provisions of this Agreement and except as specifically provided in Section
6(a)(iii), such amounts shall not be reduced whether or not the Executive
obtains other employment. The Company agrees to pay as incurred, to the full
extent permitted by law, all legal fees and expenses which the Executive may
reasonably incur as a result of any contest (regardless of the outcome thereof)
by the Company, the Executive or others of the validity or enforceability of, or
liability or entitlement under, any provision of this Agreement or any guarantee
of performance thereof (whether such contest is between the Company and the
Executive or between either of them and any third party, and including as a
result of any contest by the Executive about the amount of any payment pursuant
to this Agreement), plus in each case interest on any delayed payment at the
applicable Federal rate provided for in Code Section 7872(f)(2)(A).
9.Certain Additional Payments by the Company.
(a)Anything in this Agreement to the contrary notwithstanding, in the event it
shall be determined that any payment or distribution by the Company to or for
the benefit of the Executive (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise, but
determined without regard to any additional payments required under this Section
9) (a “Payment”) would be subject to the excise tax imposed by Section 4999 of
the Code or any corresponding provisions of state or local tax laws, or any
interest or penalties are incurred by the Executive with respect to such excise
tax (such excise tax, together with any such interest and penalties, are
hereinafter collectively referred to as the “Excise Tax”), then the Executive
shall be entitled to receive an additional payment (a “Gross-Up Payment”) in an
amount such that after payment by the Executive of all taxes (including any
interest or penalties imposed with respect to such taxes), including, without
limitation, any income taxes (and any interest and penalties imposed with
respect thereto) and Excise Tax imposed upon the Gross-Up Payment, the Executive
retains an amount of the Gross-Up Payment equal to the Excise Tax imposed upon
the Payments.
(b)Subject to the provisions of Section 9(c), all determinations required to be
made under this Section 9, including whether and when a Gross-Up Payment is
required and the amount of such Gross-Up Payment and the assumptions to be
utilized in arriving at such determination, shall be made by KPMG LLP or such
other certified public accounting firm as may be designated by the Executive
(the “Accounting Firm”), which shall provide detailed supporting calculations
both to the Company and the Executive within 15 business days of the receipt of
notice from the Executive that there has been a Payment, or such earlier time as
is requested by the Company. In the event that the Accounting Firm is serving as
accountant or auditor for the individual, entity or group effecting the Change
of Control, the Executive shall appoint another nationally recognized accounting
firm to make the determinations required hereunder (which accounting firm shall
then be referred to as the Accounting Firm hereunder). All fees and expenses of
the Accounting Firm shall be borne solely by the Company. Any Gross-Up Payment,
as determined pursuant to this Section 9, shall be paid by the Company to the
Executive within five days of the receipt of the Accounting Firm’s
determination. Any determination by the Accounting Firm shall be binding upon
the Company and the Executive. As a result of the uncertainty in the application
of Code Section 4999 at the time of the initial determination by the Accounting
Firm


14

--------------------------------------------------------------------------------




hereunder, it is possible that Gross-Up Payments which will not have been made
by the Company should have been made consistent with the calculations required
to be made hereunder (“Underpayment”). In the event that the Company exhausts
its remedies pursuant to Section 9(c) and the Executive thereafter is required
to make a payment of any Excise Tax, the Accounting Firm shall determine the
amount of the Underpayment that has occurred and any such Underpayment shall be
promptly paid by the Company to or for the benefit of the Executive. In no event
shall a Gross-Up Payment under this Section 9(b) be made after the end of the
Executive’s taxable year next following the taxable year in which the Executive
remits the related taxes.
(c)The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than ten business days after the Executive is informed
in writing of such claim and shall apprise the Company of the nature of such
claim and the date on which such claim is requested to be paid. The Executive
shall not pay such claim prior to the expiration of the 30-day period following
the date on which the Executive gives such notice to the Company (or such
shorter period ending on the date that any payment of taxes with respect to such
claim is due). If the Company notifies the Executive in writing prior to the
expiration of such period that it desires to contest such claim, the Executive
shall:
(i)give the Company any information reasonably requested by the Company relating
to such claim,
(ii)take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company,
(iii)cooperate with the Company in good faith in order effectively to contest
such claim, and
(iv)permit the Company to participate in any proceedings relating to such claim;
provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions of
this Section 9(c), the Company shall control all proceedings taken in connection
with such contest and, at its sole option, may pursue or forgo any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
the Executive to pay the tax claimed and sue for a refund or contest the claim
in any permissible manner, and the Executive agrees to prosecute such contest to
a determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs the Executive to pay
such claim and sue for a refund, the Company shall advance the amount of such
payment to the


15

--------------------------------------------------------------------------------




Executive, on an interest-free basis and shall indemnify and hold the Executive
harmless, on an after-tax basis, from any Excise Tax or income tax (including
interest or penalties with respect thereto) imposed with respect to such advance
or with respect to any imputed income with respect to such advance; and further
provided that any extension of the statute of limitations relating to payment of
taxes for the taxable year of the Executive with respect to which such contested
amount is claimed to be due is limited solely to such contested amount.
Furthermore, the Company’s control of the contest shall be limited to issues
with respect to which a Gross-Up Payment would be payable hereunder and the
Executive shall be entitled to settle or contest, as the case may be, any other
issue raised by the Internal Revenue Service or any other taxing authority. In
no event shall a reimbursement of expenses incurred under this Section 9(c) be
made after the end of the Executive’s taxable year in which the taxes that are
the subject of the claim by the Internal Revenue Service (or other taxing
authority) are remitted to the taxing authority, or if no taxes are remitted,
the end of the Executive’s taxable year following the taxable year in which the
claim is completed.
(d)If, after the receipt by the Executive of an amount advanced by the Company
pursuant to Section 9(c), the Executive becomes entitled to receive any refund
with respect to such claim, the Executive shall (subject to the Company’s
complying with the requirements of Section 9(c)) promptly pay to the Company the
amount of such refund (together with any interest paid or credited thereon after
taxes applicable thereto). If, after the receipt by the Executive of an amount
advanced by the Company pursuant to Section 9(c), a determination is made that
the Executive shall not be entitled to any refund with respect to such claim and
the Company does not notify the Executive in writing of its intent to contest
such denial of refund prior to the expiration of 30 days after such
determination, then such advance shall be forgiven and shall not be required to
be repaid and the amount of such advance shall offset, to the extent thereof,
the amount of Gross-Up Payment required to be paid.
10.Confidential Information. The Executive shall hold in a fiduciary capacity
for the benefit of the Company all secret or confidential information, knowledge
or data relating to the Company or any of its affiliated companies, and their
respective businesses, which shall have been obtained by the Executive during
the Executive’s employment by the Company or any of its affiliated companies and
which shall not be or become public knowledge (other than by acts by the
Executive or representatives of the Executive in violation of this Agreement).
After termination of the Executive’s employment with the Company, the Executive
shall not, without the prior written consent of the Company or as may otherwise
be required by law or legal process, communicate or divulge any such
information, knowledge or data to anyone other than the Company and those
designated by it. In no event shall an asserted violation of the provisions of
this Section 10 constitute a basis for deferring or withholding any amounts
otherwise payable to the Executive under this Agreement.
11.Successors.
(a)This Agreement is personal to the Executive and without the prior written
consent of the Company shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by the Executive’s legal representatives.


16

--------------------------------------------------------------------------------




(b)This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.
(c)The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, the term “Company” shall mean the Company as hereinbefore defined and
any successor to its business and/or assets as aforesaid which assumes and
agrees to perform this Agreement by operation of law, or otherwise.
12.Miscellaneous.
(a)This Agreement shall be governed by and construed in accordance with the laws
of the State of Texas, without reference to principles of conflict of laws. The
captions of this Agreement are not part of the provisions hereof and shall have
no force or effect. This Agreement may not be amended or modified otherwise than
by a written agreement executed by the parties hereto or their respective
successors and legal representatives.
(b)All notices and other communications hereunder shall be in writing and shall
be given by hand delivery to the other party or by registered or certified mail,
return receipt requested, postage prepaid, addressed, in the case of the
Executive, to the Executive’s home address registered with the Company or, if to
the Company, to the attention of the General Counsel at the Company’s home
office address or to such other address as either party shall have furnished to
the other in writing in accordance herewith. Notice and communications shall be
effective when actually received by the addressee.
(c)The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.
(d)The Company may withhold from any amounts payable under this Agreement such
Federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation.
(e)The Executive’s or the Company’s failure to insist upon strict compliance
with any provision hereof or any other provision of this Agreement or the
failure to assert any right the Executive or the Company may have hereunder,
including, without limitation, the right of the Executive to terminate
employment for Good Reason pursuant to Section 5 of this Agreement, shall not be
deemed to be a waiver of such provision or right or any other provision or right
of this Agreement.
(f)The Executive and the Company acknowledge that, except as may otherwise be
provided under any other written agreement between the Executive and the
Company, the employment of the Executive by the Company is “at will” and, prior
to the Change of Control Date, the Executive’s employment may be terminated by
either the Executive or the Company at any time prior to the Change of Control
Date, in which case the Executive shall have no further rights under this
Agreement. From and after the Effective Date, this Agreement shall supersede any
other agreement between the parties with respect to the subject matter hereof.








17

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from its Board of Directors, the Company has
caused this Agreement to be executed in its name on its behalf, all as of the
day and year first above written.
 
 
 
 
/s/ ROBERT G. GWIN
Robert G. Gwin
 
 
 
 
ANADARKO PETROLEUM CORPORATION
 
 
 
 
By:
/s/ AMANDA M. MCMILLIAN
Name:
Amanda M. McMillian
Title:
Executive Vice President and General
 
Counsel





[Signature Page]